UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-8036 WEST PHARMACEUTICAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-1210010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 101 Gordon Drive, PO Box 645, Lionville, PA 19341-0645 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-594-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yeso Noþ As of April 30, 2009, there were 32,758,589 shares of the Registrant’s common stock outstanding. 1 Table of Contents TABLE OF CONTENTS Page CAUTIONARY FACTORS THAT MAY AFFECT FUTURE RESULTS 3 PARTI.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Income for the Three Months ended March 31, 2009 and 2008 5 Condensed Consolidated Balance Sheets at March 31, 2009 and December 31, 2008 6 Condensed Consolidated Statement of Equity for the Three Months ended March 31, 2009 7 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2009 and 2008 8 Notes to Condensed Consolidated Financial Statements 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM 4. CONTROLS AND PROCEDURES 27 PART II.OTHER INFORMATION ITEM 1A. RISK FACTORS 28 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 6. EXHIBITS 28 SIGNATURE 29 INDEX TO EXHIBITS F-1 2 Table of Contents CAUTIONARY FACTORS THAT MAY AFFECT FUTURE RESULTS (Cautionary Statements Under the Private Securities Litigation Reform Act of Our disclosure and analysis in this Form 10-Q contains some forward-looking statements that are based on management’s beliefs and assumptions, current expectations, estimates and forecasts. Statements that are not historical facts, including statements that are preceded by, followed by, or that include, words such as “estimate,” “expect,” “intend,” “believe,” “plan,” “anticipate” and other words and terms of similar meaning are forward-looking statements. West’s estimated or anticipated future results, product performance or other non-historical facts are forward-looking and reflect our current perspective on existing trends and information. Many of the factors that will determine our future results are beyond our ability to control or predict. These statements are subject to known or unknown risks or uncertainties, and therefore, actual results could differ materially from past results and those expressed or implied in any forward-looking statement.You should bear this in mind as you consider forward-looking statements. We undertake no obligation to publicly update forward-looking statements, whether as a result of new information, future events or otherwise. Important factors that may affect future results include, but are not limited to, the following: Revenue and profitability: · sales demand and our ability to meet that demand; · competition from other providers in our businesses, including customers’ in-house operations, and from lower-cost producers in emerging markets, which can impact unit volume, price and profitability; · customers’ changing inventory requirements and manufacturing plans that alter existing orders or ordering patterns for the products we supply to them; · the timing, regulatory approval and commercial success of customer products that incorporate our products, including the availability and scope of relevant public and private health insurance reimbursement for prescription products, medical devices and components, and medical procedures in which our customers’ products are employed or consumed; · average profitability, or mix, of products sold in any reporting period; · maintaining or improving production efficiencies and overhead absorption; · the timeliness and effectiveness of capital investments, particularly capacity expansions, including the effects of delays and cost increases associated with construction, availability and cost of capital goods, and necessary internal, governmental and customer approvals of planned and completed projects, and the demand for goods to be produced in new facilities; · dependence on third-party suppliers and partners, some of which are single-source suppliers of critical materials and products, including our Japanese partner and affiliate Daikyo Seiko, Ltd.; · the availability and cost of skilled employees required to meet increased production, managerial, research and other needs, including professional employees and persons employed under collective bargaining agreements; · interruptions or weaknesses in our supply chain, which could cause delivery delays or restrict the availability of raw materials and key bought-in components and finished products; · raw material price escalation, particularly petroleum-based raw materials, and our ability to pass raw material cost increases on to customers through price increases; · deflation of selling prices under contract requiring periodic price adjustments based on published cost-of-living or similar indices; and 3 Table of Contents · claims associated with product quality, including product liability, and the related costs of defending and obtaining insurance indemnifying us for the cost of such claims. Other Risks: · the cost and progress of development, regulatory approval and marketing of new products as a result of our research and development efforts; · the defense of self-developed or in-licensed intellectual property, including patents, trade and service marks and trade secrets; · dependence of normal business operations on information and communication systems and technologies provided, installed or operated by third parties, including costs and risks associated with planned upgrades to existing business systems; · the effects of a prolonged U.S. or global economic downturn or recession; · the relative strength of the U.S. dollar in relation to other currencies, particularly the Euro, British Pound, and Japanese Yen; · changes in tax law or loss of beneficial tax incentives; · the conclusion of unresolved tax positions inconsistent with currently expected outcomes; and · significant losses on investments of pension plan assets relative to expected returns on those assets could increase our pension expense and funding obligations in future periods. We also refer you to the risks associated with our business that are contained in our annual report on Form 10-K under Item 1A, “Risk Factors and Cautionary Factors That May Affect Future Results,” as supplemented from time to time in subsequently filed Quarterly Reports on Form 10-Q, and other documents we may file with the Securities and Exchange Commission (“SEC”). All trademarks and registered trademarks used in this report are the property of West Pharmaceutical Services, Inc. and its subsidiaries, unless noted otherwise. Exubera® is a registered trademark of Pfizer, Inc. Crystal Zenith® is a registered trademark of Daikyo Seiko, Ltd. 4 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions, except per share data) Three Months Ended March 31, 2009 2008 Net sales $ 242.4 $ 270.7 Cost of goods and services sold 173.1 187.2 Gross profit 69.3 83.5 Research and development 4.3 5.4 Selling, general and administrative expenses 42.9 40.1 Restructuring and other items (Note 2) 0.9 (0.1 ) Operating profit 21.2 38.1 Interest expense 3.9 4.1 Interest income (0.3 ) (1.0 ) Income before income taxes 17.6 35.0 Income tax expense 2.5 8.5 Equity in net income (loss) of affiliated companies 0.3 (0.1 ) Net income 15.4 26.4 Less: net income attributable to noncontrolling interests - 0.2 Net income attributable to West $ 15.4 $ 26.2 Net income per share attributable to West common shareholders: Basic $ 0.47 $ 0.81 Assuming dilution $ 0.46 $ 0.76 Average common shares outstanding 32.7 32.2 Average shares assuming dilution 36.1 36.1 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) March 31, 2009 December 31, 2008 ASSETS Current assets: Cash, including cash equivalents $ 62.7 $ 87.2 Accounts receivable, net 137.2 128.6 Inventories 120.0 115.7 Short-term investments 2.9 4.3 Deferred income taxes 3.9 5.1 Other current assets 29.5 25.3 Total current assets 356.2 366.2 Property, plant and equipment 949.7 965.0 Less accumulated depreciation and amortization 432.0 434.0 Property, plant and equipment, net 517.7 531.0 Investments in affiliated companies 36.4 33.6 Goodwill 103.0 105.3 Deferred income taxes 59.5 63.7 Intangible assets, net 49.0 50.0 Other noncurrent assets 19.7 18.9 Total Assets $ 1,141.5 $ 1,168.7 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Notes payable and other current debt $ 3.9 $ 3.9 Accounts payable 52.0 67.6 Pension and other postretirement benefits 2.0 2.0 Accrued salaries, wages and benefits 39.6 42.3 Income taxes payable 0.9 2.7 Taxes other than income 12.3 7.0 Other current liabilities 28.0 33.6 Total current liabilities 138.7 159.1 Long-term debt 384.0 382.1 Deferred income taxes 19.8 20.4 Pension and other postretirement benefits 77.9 86.0 Other long-term liabilities 32.5 34.0 Total Liabilities 652.9 681.6 Commitments and contingencies (Note 12) Total Equity 488.6 487.1 Total Liabilities and Equity $ 1,141.5 $ 1,168.7 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents CONDENSED CONSOLIDATED STATEMENT OF EQUITY (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions, except per share data) Common Stock Treasury Stock Number of shares Common Stock Capital in excess of par value Number of shares Treasury Stock Retained earnings Accumulated other comprehensive income Total Balance, December 31, 2008 34.3 $ 8.6 $ 69.3 (1.6 ) $ (63.2 ) $ 517.3 $ (44.9 ) $ 487.1 Net income 15.4 15.4 Stock-based compensation 2.1 2.1 Shares issued under stock plans (0.3 ) - 1.1 0.8 Shares repurchased for employee tax withholdings - (0.8 ) (0.8 ) Excess tax benefit from stock option exercises 0.2 0.2 Cash dividends declared ($0.15 per share) (5.0 ) (5.0 ) Other comprehensive income, net of tax (11.2 ) (11.2 ) Balance, March 31, 2009 34.3 $ 8.6 $ 71.3 (1.6 ) $ (62.9 ) $ 527.7 $ (56.1 ) $ 488.6 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net income $ 15.4 $ 26.4 Depreciation 13.9 13.6 Amortization 1.1 1.1 Other non-cash items, net 5.5 4.4 Changes in assets and liabilities (39.2 ) (52.4 ) Net cash used in operating activities (3.3 ) (6.9 ) Cash flows from investing activities: Capital expenditures (24.2 ) (22.8 ) Acquisition of patents and other long-term assets (2.5 ) - Proceeds from redemption of investments 1.5 7.8 Other - 0.1 Net cash used in investing activities (25.2 ) (14.9 ) Cash flows from financing activities: Borrowings under revolving credit agreements, net 11.5 9.5 Changes in other debt - (0.1 ) Dividend payments (5.0 ) (4.5 ) Excess tax benefit from stock option exercises 0.2 2.2 Shares repurchased for employee tax withholdings (0.8 ) (2.8 ) Issuance of common stock from treasury 0.7 1.5 Net cash provided by financing activities 6.6 5.8 Effect of exchange rates on cash (2.6 ) 1.2 Net decrease in cash and cash equivalents (24.5 ) (14.8 ) Cash, including cash equivalents at beginning of period 87.2 108.4 Cash, including cash equivalents at end of period $ 62.7 $ 93.6 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1:Summary of Significant Accounting Policies The condensed consolidated financial statements included in this report are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting and SEC regulations. The year-end condensed balance sheet data was derived from audited financial statements. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted. In the opinion of management, these financial statements include all adjustments which are of a normal recurring nature, necessary for a fair presentation of the financial position, results of operations, cash flows and the change in equity for the periods presented. The results of operations for any interim period are not necessarily indicative of results for the full year. The condensed consolidated financial statements for the three month period ended March 31, 2009 should be read in conjunction with the consolidated financial statements and notes thereto of West Pharmaceutical Services, Inc. (which may be referred to as “West”, “the Company”, “we”, “us” or “our”), appearing in our 2008 annual report on Form 10-K. Note 2:Restructuring and Other Items Restructuring and other items consist of: Three Months Ended March 31, ($ in millions) 2009 2008 Restructuring and related charges: Severance and post-employment benefits $ 0.3 $ 0.8 Asset write-offs 0.3 0.1 Other 0.1 0.1 Total restructuring and related charges 0.7 1.0 Other items: Contract settlement and related gain - (1.3 ) Foreign exchange losses 0.2 0.3 Other - (0.1 ) Total other items 0.2 (1.1 ) Total restructuring and other items $ 0.9 $ (0.1 ) Restructuring and Related Charges During the first quarter of 2009, we incurred $0.7 million in restructuring and related charges as part of our 2007 plan to align the plant capacity and workforce of the Tech Group with its revised business outlook and as part of a longer-term strategy of focusing the business on proprietary products. Our restructuring obligation was $0.4 million and $0.6 million as of March 31, 2009 and December 31, 2008, respectively. Total cash payments of $0.5 million, for severance and related costs, were made during the three months ended March 31, We expect all remaining payments associated with the plan and all restructuring activities to be substantially completed by the end of the second quarter of 9 Table of Contents Other Items In February of 2008, we entered into an agreement with our former customer, Nektar Therapeutics, that provided for the full reimbursement of, among other things, severance-related costs, equipment, purchased raw materials and components, lease and other facility costs associated with the shutdown of manufacturing operations related to the Exubera® device. During the first quarter of 2008, we received payments from Nektar, which more than offset the related costs incurred, resulting in a net gain of $1.3 million. Note 3:Income Taxes The tax rate used for interim periods is the estimated annual effective consolidated tax rate, based on the current estimate of full year earnings before taxes, adjusted for the impact of discrete quarterly items. Tax effects not related to pre-tax income in the current year are recognized as discrete items in the period in which they were deemed more likely than not to be realized. During the first quarter of 2009, we recorded a $1.7 million tax benefit resulting from the expiration of open tax years in certain jurisdictions, as well as, the completion of a tax audit, which directly reduced our total unrecognized tax benefits. Our annual effective tax rate for 2009, excluding discrete quarterly items, is estimated to be 24.6%. In the first quarter of 2008, we completed an agreement with the Republic of Singapore which reduced our Singapore income tax rate for a period of 10 years on a retroactive basis back to July 2007. As a result of this agreement, our first quarter 2008 results contained a $1.0 million tax benefit which represented the remeasurement of our current and deferred income tax liabilities at the new rate. In addition, during the first three months of 2008, we recorded an unrelated $0.1 million net tax benefit resulting from the expiration of open audit years in certain tax jurisdictions. It is reasonably possible that due to the expiration of certain statutes during the next 12 months, the total amount of unrecognized tax benefits may be reduced further by approximately $2.5 million. During the three months ended March 31, 2009 and 2008, we recognized $0.1 million and $0.1 million in tax-related interest expense and penalties. Accrued interest was $1.1 million and $1.0 million at March 31, 2009 and December 31, 2008, respectively. Because we are a global organization, we and our subsidiaries file income tax returns in the U.S. Federal jurisdiction and various state and foreign jurisdictions. We are subject to examination in the U.S. Federal tax jurisdiction for tax years 2005 through 2008. We are also subject to examination in various state and foreign jurisdictions for tax years 2000 through 2008. Note 4:Fair Value Measurements On
